 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
     KIMBERLY GALLAHAN,
10
                                          Plaintiff,        No. 2:17-cv-00131-RSM
11
            v.
12                                                          STIPULATION AND ORDER OF
     PHILADELPHIA INDEMNITY INSURANCE                       DISMISSAL WITH PREJUDICE
13   COMPANY,
14                                      Defendant.
15

16
                                              STIPULATION
17
            IT IS HEREBY STIPULATED by plaintiff and defendant, through their respective
18
     attorneys, that this cause, including all claims that were or could have been asserted by any party
19

20   may be dismissed with prejudice.

21   ///

22   ///
23
     ///
24
     ///
25

26

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE -                KELLER ROHRBACK              L.L.P.
     1                                                                      1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
 1           DATED this 24th day of February, 2020.
 2    ABEYTA NELSON P.C.                                 KELLER ROHRBACK L.L.P.
 3
      By                                                 By
 4         Terry Abeyta, WSBA # 7165                          Mirén C. First, WSBA #26202
           Abeyta Nelson P.C.                                 David J. Russell, WSBA #17289
 5                                                            Keller Rohrback L.L.P.
           1102 W. Yakima Avenue
           Yakima, WA 98902                                   1201 Third Avenue, Suite 3200
 6                                                            Seattle, WA 98101
           Phone: 509-575-1588                                Phone: 206-623-1900;
 7         Email: tabeyta@abeytanelson.com                    Email: mfirst@kellerrohrback.com
           Attorney for Plaintiff                             Email: drussell@kellerrohrback.com
 8                                                            Attorneys for Defendant
 9

10                                                    ORDER
11
             Based upon the foregoing stipulation, IT IS HEREBY ORDERED that the above-titled
12
     cause is hereby dismissed with prejudice and without costs to any party.
13
              DATED this 26th day of February 2020.
14

15

16
                                                       A
                                                       RICARDO S. MARTINEZ
                                                       CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE -                  KELLER ROHRBACK              L.L.P.
     2                                                                        1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
